COBB, Judge.
Joseph F. Bellochi and his wife, Lucy, appeal from an order which awarded appel-lee/cross-appellant, Robert James Andrews, the sum of $33,000 and the Bellochis $13,000 in an action involving the alleged breach of a home construction contract. On appeal the Bellochis contend that the trial court erred in the amount of damages awarded to Andrews and in failing to award them attorney’s fees. Andrews cross-appeals, claiming that the trial court erred in failing to allow him foreclosure of his mechanic’s lien, prejudgment interest, costs and attorney’s fees.
We find no error except for the trial court’s dual judgments — only one judgment in favor of Andrews for the sum of $20,000 should have been entered — and the trial court should have allowed prejudgment interest on that amount from October 26, 1984, at the 12% statutory rate. See Peter Marich & Associates, Inc. v. Powell, 365 So.2d 754 (Fla. 2d DCA 1978).
AFFIRMED in part; REVERSED in part; and REMANDED.
ORFINGER, J., and HARRIS, C.M., Associate Judge, concur.